 



Exhibit 10.1

This copy of Eclipsys Corporation’s Amended and Restated 2000 Stock Incentive
Plan is being
filed again to correct a typographical error in the version originally filed as
an exhibit to the
Quarterly Report on Form 10-Q for the quarter ended June 30, 2002.

 



--------------------------------------------------------------------------------



 



ECLIPSYS CORPORATION

AMENDED AND RESTATED 2000 STOCK INCENTIVE PLAN



1.   Purpose

     The purpose of this Amended and Restated 2000 Stock Incentive Plan (the
“Plan”) of Eclipsys Corporation, a Delaware corporation (the “Company”), is to
advance the interests of the Company’s stockholders by enhancing the Company’s
ability to attract, retain and motivate persons who make (or are expected to
make) important contributions to the Company by providing such persons with
equity ownership opportunities and performance-based incentives and thereby
better aligning the interests of such persons with those of the Company’s
stockholders. Except where the context otherwise requires, the term “Company”
shall include any of the Company’s present or future subsidiary corporations as
defined in Section 424(f) of the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder (the “Code”) and any other business
venture (including, without limitation, a joint venture or limited liability
company) in which the Company has a significant interest, as determined by the
Board of Directors of the Company (the “Board”).



2.   Eligibility

     All of the Company’s employees, officers, directors, consultants and
advisors ( and any individuals who have accepted an offer for employment) are
eligible to be granted options, restricted stock, or other stock-based awards
(each, an “Award”) under the Plan. Any person who has been granted an Award
under the Plan shall be deemed a “Participant.”



3.   Administration, Delegation

     (a) Administration by Board of Directors. The Plan will be administered by
the Board. The Board shall have authority to grant Awards and to adopt, amend
and repeal such administrative rules, guidelines and practices relating to the
Plan as it shall deem advisable. The Board may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or any Award in the manner
and to the extent it shall deem expedient to carry the Plan into effect and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award. No
director or person acting pursuant to the authority delegated by the Board shall
be liable for any action or determination relating to or under the Plan made in
good faith.

     (b) Appointment of Committees. To the extent permitted by applicable law,
the Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board to the
extent that the Board’s powers or authority under the Plan have been delegated
to such Committee.

2



--------------------------------------------------------------------------------



 



4.   Stock Available for Awards

     (a) Number of Shares. Subject to adjustment under Section 4(c), Awards may
be made under the Plan for up to an aggregate number of shares of Common Stock
equal to (i) 15,000,000 less (ii) the sum of (W) the number of shares as to
which “Awards” have previously been made or shares issued under the Company’s
Amended and Restated 1999 Stock Incentive Plan, as amended (the “1999 Plan”), as
such number shall be reduced to the extent shares become reavailable for
issuance under the 1999 Plan pursuant to Section 4(a) thereof, (X) the number of
shares as to which options are then outstanding under the Company’s Second
Amended and Restated 1998 Employee Stock Purchase Plan, as amended (the
“Purchase Plan”) and the number of shares previously sold under the Purchase
Plan, (Y) the number of shares as to which options are then outstanding under
the Company’s 1996 Stock Plan, as amended (the “1996 Plan”), and the number of
shares previously issued upon the exercise of options granted under the 1996
Plan and the number of shares of restricted or unrestricted stock granted under
the 1996 Plan then outstanding and (Z) the number of shares as to which “Awards”
have previously been made or shares issued under the Company’s Amended and
Restated 1998 Stock Incentive Plan, as amended (the “1998 Plan”), as such number
shall be reduced to the extent shares become reavailable for issuance under the
1998 Plan pursuant to Section 4(a) thereof. If any Award expires or is
terminated, surrendered or canceled without having been fully exercised or is
forfeited in whole or in part or results in any Common Stock not being issued,
the unused Common Stock covered by such Award shall again be available for the
grant of Awards under the Plan, subject, however, in the case of Incentive Stock
Options (as hereinafter defined), to any limitation required under the Code.
Shares issued under the Plan may consist in whole or in part of authorized but
unissued shares or treasury shares.

     (b) Per-Participant Limit. Subject to adjustment under Section 4(c), for
Awards granted after the Common Stock is registered under the Securities
Exchange Act of 1934 (the “Exchange Act”), the maximum number of shares of
Common Stock with respect to which an Award may be granted to any Participant
under the Plan shall be 2,000,000 per calendar year. The per-Participant limit
described in this Section 4(b) shall be construed and applied consistently with
Section 162(m) of the Code.

     (c) Adjustment to Common Stock. In the event of any stock split, stock
dividend, recapitalization, reorganization, merger, consolidation, combination,
exchange of shares, liquidation, spin-off or other similar change in
capitalization or event, or any distribution to holders of Common Stock other
than a normal cash dividend, (i) the number and class of securities available
under this Plan, (ii) the per-participant limit set forth in Section 4(b),
(iii) the number and class of security and exercise price per share subject to
each outstanding Option, (iv) the repurchase price per security subject to each
outstanding Restricted Stock Award, and (v) the terms of each other outstanding
stock-based Award shall be appropriately adjusted by the Company (or substituted
Awards may be made, if applicable) to the extent the Board shall determine, in
good faith, that such an adjustment (or substitution) is necessary and
appropriate. If this Section 4(c) applies and Section 8(c) also applies to any
event, Section 8(c) shall be applicable to such event, and this Section 4(c)
shall not be applicable.

3



--------------------------------------------------------------------------------



 



5.   Stock Options

     (a) General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable. An Option which is not intended to be an Incentive Stock
Option (as hereinafter defined) shall be designated a “Nonstatutory Stock
Option.”

     (b) Incentive Stock Options. An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of the Company and shall be
subject to and shall be construed consistently with the requirements of
Section 422 of the Code. The Company shall have no liability to a Participant,
or any other party, if an Option (or any part thereof) which is intended to be
an Incentive Stock Option is not an Incentive Stock Option.

     (c) Exercise Price. The Board shall establish the exercise price at the
time each Option is granted and specify it in the applicable option agreement;
provided, however, that the exercise price of Incentive Stock Options shall not
be less than 100% of the fair market value of the Common Stock, as determined by
the Board, at the time the Option is granted.

     (d) Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted for a term
in excess of 10 years.

     (e) Exercise of Option. Options may be exercised only by delivery to the
Company of a written notice of exercise signed by the proper person or by any
other form of notice (including electronic notice) approved by the Board
together with payment in full as specified in Section 5(f) for the number of
shares for which the Option is exercised.

     (f) Payment Upon Exercise. Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

          (1) in cash or by check, payable to the order of the Company;

          (2) except as the Board may, in its sole discretion, otherwise provide
in an option agreement, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price or (ii) delivery by the Participant
to the Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price;

          (3) to the extent permitted by the Board and explicitly provided in an
option agreement (i) by delivery of shares of Common Stock owned by the
Participant valued at their fair market value as determined by (or in a manner
approved by) the Board in good faith (“Fair Market Value”), provided (i) such
method of payment is then permitted under applicable law and

4



--------------------------------------------------------------------------------



 



(ii) such Common Stock was owned by the Participant at least six months prior to
such delivery, or (iii) by payment of such other lawful consideration as the
Board may determine; or

               (4) by any combination of the above permitted forms of payment.



6.   Restricted Stock

     (a) Grants. The Board may grant Awards entitling recipients to acquire
shares of Common Stock, subject to the right of the Company to repurchase all or
part of such shares at their issue price or other stated or formula price (or to
require forfeiture of such shares if issued at no cost) from the recipient in
the event that conditions specified by the Board in the applicable Award are not
satisfied prior to the end of the applicable restriction period or periods
established by the Board for such Award (each, a “Restricted Stock Award”).

     (b) Terms and Conditions. The Board shall determine the terms and
conditions of any such Restricted Stock Award, including the conditions for
repurchase (or forfeiture) and the issue price, if any. Any stock certificates
issued in respect of a Restricted Stock Award shall be registered in the name of
the Participant and, unless otherwise determined by the Board, deposited by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee). At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to the
beneficiary designated, in a manner determined by the Board, by a Participant to
receive amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.



7.   Other Stock-Based Awards

     The Board shall have the right to grant other Awards based upon the Common
Stock having such terms and conditions as the Board may determine, including the
grant of shares based upon certain conditions, the grant of securities
convertible into Common Stock and the grant of stock appreciation rights.



8.   Adjustments for Changes in Common Stock and Certain Other Events

     (a) Changes in Capitalization. In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any distribution to holders of Common Stock, other than a normal
cash dividend, (i) the number and class of securities available under this Plan,
(ii) the per-participant limit set forth in Section 4(b), (iii) the number and
class of security and exercise price per share subject to each outstanding
Option, (iv) the repurchase price per security subject to each outstanding
Restricted Stock Award, and (v) the terms of each other outstanding stock-based
Award shall be appropriately adjusted by the Company (or substituted Awards may
be made, if applicable) to the extent the Board shall determine, in good faith,
that such an adjustment (or substitution) is necessary and appropriate. If this
Section 8(a) applies and

5



--------------------------------------------------------------------------------



 



Section 8(c) also applies to any event, Section 8(c) shall be applicable to such
event, and this Section 8(a) shall not be applicable.

     (b) Liquidation or Dissolution. In the event of a proposed liquidation or
dissolution of the Company, the Board shall upon written notice to the
Participants provide that all then unexercised Options will (i) become
exercisable in full as of a specified time at least 10 business days prior to
the effective date of such liquidation or dissolution and (ii) terminate
effective upon such liquidation or dissolution, except to the extent exercised
before such effective date. The Board may specify the effect of a liquidation or
dissolution on any Restricted Stock Award or other Award granted under the Plan
at the time of the grant of such Award.

     (c) Acquisition and Change in Control Events

          (1) Definitions

               a. An “Acquisition Event” shall mean:



  (i)   any merger or consolidation of the Company with or into another entity
as a result of which the Common Stock is converted into or exchanged for the
right to receive cash, securities or other property; or     (ii)   any exchange
of shares of the Company for cash, securities or other property pursuant to a
statutory share exchange transaction.

               b. A “Change in Control Event” shall mean:



  (i)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any capital stock
of the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) more than 30% of
either (x) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control Event: (A) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into

6



--------------------------------------------------------------------------------



 



     or exchangeable for Common Stock or voting securities of the Company,
unless the Person exercising, converting or exchanging such security acquired
such security directly from the Company or an underwriter or agent of the
Company), (B) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, (C) any acquisition by any corporation pursuant to a Business
combination (as defined below) which complies with clauses (x) and (y) of
subsection (iii) of this definition or (D) any acquisition by General Atlantic
Partners 28, L.P., General Atlantic Partners 38, L.P., General Atlantic Partners
47, L.P., GAP Coinvestment Partners, L.P. and any other entities controlled by
or under common control with any of the foregoing entities, within the meaning
of the Exchange Act (each such party is referred to herein as an “Exempt
Person”);     (ii)   such time as the Continuing Directors (as defined below) do
not constitute a majority of the Board (or, if applicable, the Board of
Directors of a successor corporation to the Company), where the term “Continuing
Director” means at any date a member of the Board (x) who was a member of the
Board on the date of the initial adoption of this Plan by the Board or (y) who
was nominated or elected subsequent to such date by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election or whose election to the Board was recommended or endorsed by at least
a majority of the directors who were Continuing Directors at the time of such
nomination or election; provided, however, that there shall be excluded from
this clause (y) any individual whose initial assumption of office occurred as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents, by or on behalf of a person other than the Board; or     (iii)   the
consummation of a merger, consolidation, reorganization, recapitalization or
statutory share exchange involving the Company or a sale or other disposition of
all or substantially all of the assets of the Company (a “Business
Combination”), unless, immediately following such Business Combination, each of
the following two conditions is satisfied: (x) all or substantially all of the
individuals and entities who were the beneficial owners of

7



--------------------------------------------------------------------------------



 



      the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no Person (excluding Exempt Persons, the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, 30% or more of the then-outstanding shares of common
stock of the Acquiring Corporation, or of the combined voting power of the
then-outstanding securities of such corporation entitled to vote generally in
the election of directors (except to the extent that such ownership existed
prior to the Business Combination).

               c. “Good Reason” shall mean any significant diminution in the
Participant’s title, authority, or responsibilities from and after such
Acquisition Event or Change in Control Event, as the case may be, or any
reduction in the annual cash compensation payable to the Participant from and
after such Acquisition Event or Change in Control Event, as the case may be, or
the relocation of the place of business at which the Participant is principally
located to a location that is greater than 50 miles from the current site.

               d. “Cause” shall mean any (i) willful failure by the Participant,
which failure is not cured within 30 days of written notice to the Participant
from the Company, to perform his or her material responsibilities to the Company
or (ii) willful misconduct by the Participant which affects the business
reputation of the Company. The Participant shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for Cause was warranted.

8



--------------------------------------------------------------------------------



 



          (2) Effect on Options

               (a) Acquisition Event. Upon the occurrence of an Acquisition
Event (regardless of whether such event also constitutes a Change in Control
Event), or the execution by the Company of any agreement with respect to an
Acquisition Event (regardless of whether such event will result in a Change in
Control Event), the Board shall provide that all outstanding Options shall be
assumed, or equivalent options shall be substituted for, by the acquiring or
succeeding corporation (or an affiliate thereof); provided that if such
Acquisition Event also constitutes a Change in Control Event, except to the
extent specifically provided to the contrary in the instrument evidencing any
Option or any other agreement between a Participant and the Company, such
assumed or substituted options shall become immediately exercisable in full if,
on or prior to the first anniversary of the date of the consummation of the
Acquisition Event, the Participant’s employment with the Company or the
acquiring or succeeding corporation is terminated for Good Reason by the
Participant or is terminated without Cause by the Company or the acquiring or
succeeding corporation. For purposes hereof, an Option shall be considered to be
assumed if, following consummation of the Acquisition Event, the Option confers
the right to purchase, for each share of Common Stock subject to the Option
immediately prior to the consummation of the Acquisition Event, the
consideration (whether cash, securities or other property) received as a result
of the Acquisition Event by holders of Common Stock for each share of Common
Stock held immediately prior to the consummation of the Acquisition Event (and
if holders were offered a choice of consideration, the type of consideration
chosen by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Acquisition Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in fair
market value to the per share consideration received by holders of outstanding
shares of Common Stock as a result of the Acquisition Event. Notwithstanding the
foregoing, if the acquiring or succeeding corporation (or an affiliate thereof)
does not agree to assume, or substitute for, such Options, then the Board shall,
upon written notice to the Participants, provide that all then unexercised
Options will become exercisable in full as of a specified time prior to the
Acquisition Event and will terminate immediately prior to the consummation of
such Acquisition Event, except to the extent exercised by the Participants
before the consummation of such Acquisition Event; provided, however, that in
the event of an Acquisition Event under the terms of which holders of Common
Stock will receive upon consummation thereof a cash payment for each share of
Common Stock surrendered pursuant to such Acquisition Event (the “Acquisition
Price”), then the Board may instead provide that all outstanding Options shall
terminate upon consummation of such Acquisition Event and that each Participant
shall receive, in exchange therefor, a cash payment equal to the amount (if any)
by which (A) the Acquisition Price multiplied by the number of shares of Common
Stock subject to such outstanding Options (whether or not then exercisable)
exceeds (B) the aggregate exercise price of such Options.

               (b) Change in Control Event that is not an Acquisition Event.
Following the occurrence of a Change in Control Event that does not also
constitute an Acquisition Event, except to the extent specifically provided to
the contrary in the instrument

9



--------------------------------------------------------------------------------



 



evidencing any Option or any other agreement between a Participant and the
Company, each such Option shall be immediately exercisable in full if, on or
prior to the first anniversary of the date of the consummation of the Change in
Control Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.

          (3) Effect on Restricted Stock Awards

               (a) Acquisition Event that is not a Change in Control Event. Upon
the occurrence of an Acquisition Event that is not a Change in Control Event,
the repurchase and other rights of the Company under each outstanding Restricted
Stock Award shall inure to the benefit of the Company’s successor and shall
apply to the cash, securities or other property which the Common Stock was
converted into or exchanged for pursuant to such Acquisition Event in the same
manner and to the same extent as they applied to the Common Stock subject to
such Restricted Stock Award.

               (b) Change in Control Event. Following the occurrence of a Change
in Control Event (regardless of whether such event also constitutes an
Acquisition Event), except to the extent specifically provided to the contrary
in the instrument evidencing any Restricted Stock Award or any other agreement
between a Participant and the Company, each such Restricted Stock Award shall
immediately become free from all conditions or restrictions if, on or prior to
the first anniversary of the date of the consummation of the Change in Control
Event, the Participant’s employment with the Company or the acquiring or
succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.

          (4) Effect on Other Awards

               (a) Acquisition Event that is not a Change in Control Event. The
Board shall specify the effect of an Acquisition Event that is not a Change in
Control Event on any other Award granted under the Plan at the time of the grant
of such Award.

               (b) Change in Control Event. Following the occurrence of a Change
in Control Event (regardless of whether such event also constitutes an
Acquisition Event), except to the extent specifically provided to the contrary
in the instrument evidencing any Award or any other agreement between a
Participant and the Company, each such Award shall immediately become fully
exercisable, realizable, vested or free from conditions or restrictions if, on
or prior to the first anniversary of the date of the consummation of the Change
in Control Event, the Participant’s employment with the Company or the acquiring
or succeeding corporation is terminated for Good Reason by the Participant or is
terminated without Cause by the Company or the acquiring or succeeding
corporation.

          (5) Limitations. Notwithstanding the foregoing provisions of this
Section 8(c), if the Change in Control Event is intended to be accounted for as
a “pooling of interests” for financial accounting purposes, and if the
acceleration to be effected by the foregoing

10



--------------------------------------------------------------------------------



 



provisions of this Section 8(c) would preclude accounting for the Change in
Control Event as a “pooling of interests” for financial accounting purposes,
then no such acceleration shall occur upon the Change in Control Event.



9.   General Provisions Applicable to Awards

     (a) Transferability of Awards. Except as the Board may otherwise determine
or provide in an Award, Awards shall not be sold, assigned, transferred, pledged
or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees.

     (b) Documentation. Each Award shall be evidenced by a written instrument in
such form as the Board shall determine. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

     (c) Board Discretion. Except as otherwise provided by the Plan, each Award
may be made alone or in addition to or in relation to any other Award. The terms
of each Award need not be identical, and the Board need not treat Participants
uniformly.

     (d) Termination of Status. The Board shall determine the effect on an Award
of the disability, death, retirement, authorized leave of absence or other
change in the employment or other status of a Participant and the extent to
which, and the period during which, the Participant, the Participant’s legal
representative, conservator, guardian or Designated Beneficiary may exercise
rights under the Award.

     (e) Withholding. Each Participant shall pay to the Company, or make
provision satisfactory to the Board for payment of, any taxes required by law to
be withheld in connection with Awards to such Participant no later than the date
of the event creating the tax liability. Except as the Board may otherwise
provide in an Award, when the Common Stock is registered under the Exchange Act,
Participants may, to the extent then permitted under applicable law, satisfy
such tax obligations in whole or in part by delivery of shares of Common Stock,
including shares retained from the Award creating the tax obligation, valued at
their Fair Market Value. The Company may, to the extent permitted by law, deduct
any such tax obligations from any payment of any kind otherwise due to a
Participant.

     (f) Amendment of Award. The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option, provided that the Participant’s consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the Participant.

     (g) Conditions on Delivery of Stock. The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares

11



--------------------------------------------------------------------------------



 



previously delivered under the Plan until (i) all conditions of the Award have
been met or removed to the satisfaction of the Company, (ii) in the opinion of
the Company’s counsel, all other legal matters in connection with the issuance
and delivery of such shares have been satisfied, including any applicable
securities laws and any applicable stock exchange or stock market rules and
regulations, and (iii) the Participant has executed and delivered to the Company
such representations or agreements as the Company may consider appropriate to
satisfy the requirements of any applicable laws, rules or regulations.

     (h) Acceleration. The Board may at any time provide that any Options shall
become immediately exercisable in full or in part, that any Restricted Stock
Awards shall be free of restrictions in full or in part or that any other Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be.



10.   Miscellaneous

     (a) No Right To Employment or Other Status. No person shall have any claim
or right to be granted an Award, and the grant of an Award shall not be
construed as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan, except as expressly provided in the
applicable Award.

     (b) No Rights As Stockholder. Subject to the provisions of the applicable
Award, no Participant or Designated Beneficiary shall have any rights as a
stockholder with respect to any shares of Common Stock to be distributed with
respect to an Award until becoming the record holder of such shares.
Notwithstanding the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to such Option are adjusted as of the date of the
distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

     (c) Effective Date and Term of Plan. The Plan shall become effective on the
date on which it is adopted by the Board, but no Award granted to a Participant
designated by the Board as subject to Section 162(m) of the Code by the Board
shall become exercisable, vested or realizable, as applicable to such Award,
unless and until the Plan has been approved by the Company’s stockholders to the
extent stockholder approval is required by Section 162(m) in the manner required
under Section 162(m) (including the vote required under Section 162(m)). No
Awards shall be granted under the Plan after the completion of ten years from
the earlier of (i) the date on which the Plan was adopted by the Board or
(ii) the date the Plan was approved by the Company’s stockholders, but Awards
previously granted may extend beyond that date.

12



--------------------------------------------------------------------------------



 



     (d) Amendment of Plan. The Board may amend, suspend or terminate the Plan
or any portion thereof at any time, provided that to the extent required by
Section 162(m) of the Code, no Award granted to a Participant designated as
subject to Section 162(m) by the Board after the date of such amendment shall
become exercisable, realizable or vested, as applicable to such Award (to the
extent that such amendment to the Plan was required to grant such Award to a
particular Participant), unless and until such amendment shall have been
approved by the Company’s stockholders as required by Section 162(m) (including
the vote required under Section 162(m)).

     (e) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law.

Adopted by the Board of Directors
on May 22, 2000

Approved by the Stockholders
on July 12, 2000

Amended by the Board of Directors
on March 29, 2002

Approved by the Stockholders
on May 8, 2002

13